     Case 18-21361     Doc 15     Filed 11/20/18 Entered 11/20/18 19:43:02             Desc Main
                                    Document     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF CONNECTICUT
                                     Hartford Division


 IN RE:                                             : CHAPTER 13
 ROBERT A NASH                                      : CASE NO. 18-21361-JJT
 KATHRYN P NASH                                     :
        Debtors.                                    : November 20, 2018

                         MOTION TO DISMISS CHAPTER 13 CASE

        Roberta Napolitano, Chapter 13 Standing Trustee, (“Trustee”) represents that the above-
captioned Debtor (“Debtor”) has failed to properly prosecute this bankruptcy case in one or more
of the following respects. The Trustee seeks dismissal of the case for cause pursuant to 11 U.S.C.
Section 1307(c) based on the deficiencies indicated below.

        If the deficiencies set out below are remedied and the case is not dismissed, notice is hereby
given to the Debtor that the Trustee may also seek dismissal of the Chapter 13 case at the hearing
on confirmation of the Debtor’s Chapter 13 plan. If the Debtor cannot confirm a plan for any
reason, then the Trustee will request at the confirmation that the case be dismissed under 11 U.S.C.
Section 1307(c)(5).

1. I reviewed the files and records of the office of the Standing Chapter 13 Trustee for the District
   of Connecticut made and kept in the usual and ordinary course of its business. The records on
   were made at or near the time of the events they record by someone with knowledge of the
   events they record.

2.    I rely on those records in making the following statements.

3. The Debtor has failed to maintain plan payments: Section 1326(a) of the Bankruptcy Code
   requires the Debtor to start making plan payments within 30 days of the time (s)he filed the
   plan or the case, whichever is earlier. The Debtor filed this case on August 20, 2018 and a
   Plan (ECF #11, the “Plan”) on September 1, 2018. The Debtor should have paid a total of
   $1,572.00. To date, the Debtor has made ZERO payments and is overdue in the amount of
   $1,572.00. Given the failure to make payments, it appears that the Debtor will be unable to
   comply with 11 U.S.C. §1325(a)(6) by making all payments and complying with the Plan.

4. The Debtor has failed to provide the Trustee with the documents necessary for her to determine
   if the Plan is feasible or represents the Debtor’s best efforts. Sections 521(a)(3) and 521(a)(4)
   of the Bankruptcy Code require the Debtor to cooperate with the Trustee so that she may
   perform her duties under the Code, and to turn over all recorded information relating to
   property of the estate. The Debtor has not provided:
           a. Payment advices or other evidence of payment received by both debtors for the six
               months prior to filing;
  Case 18-21361       Doc 15     Filed 11/20/18 Entered 11/20/18 19:43:02            Desc Main
                                   Document     Page 2 of 4


           b. Payment advices or other evidence of payment received by both debtors updated to
              the time of confirmation;
           c. Federal and State Tax Returns for the last two years prior to filing;
           d. Petition date bank statements;
           e. Property valuation for real or personal property.

5. The Debtor has failed to provide the Trustee with the documents necessary for her to determine
   if the Plan complies with 11 U.S.C. § 1325(a)(4), and provides for the distribution to unsecured
   claims of an amount that is not less than what they would receive in a Chapter 7 liquidation.
   Sections 521(a)(3) and 521(a)(4) of the Bankruptcy Code require the Debtor to cooperate with
   the Trustee to allow her to perform her duties under the Code, and to turn over all recorded
   information relating to property of the estate. The Debtor has failed to provide:
            a. Property valuation for real property.

6. The first meeting of creditors pursuant to Section 341 of the Bankruptcy Code has not been
   concluded because of the Debtor’s failure to provide the documents listed above.

I declare under penalty of perjury that the information contained in the foregoing numbered
paragraphs is true and correct. Executed on November 20, 2018.

7. The Debtor’s Plan does not conform to the claims filed.

8. The Plan fails to pay priority claims in full as required by 11 U.S.C. § 1322(a)(2).

9. The Debtor’s Plan is not feasible under Section 1325(a)(6) of the Bankruptcy Code.


       Wherefore, the Trustee requests that the court dismiss the case, unless the indicated defects
are cured prior to any hearing on this motion.

                                      /s/Roberta Napolitano
                                      Roberta Napolitano, tr08378
                                      Chapter 13 Standing Trustee
                                      10 Columbus Blvd., 6th Floor
                                      Hartford, CT 06106
                                      Tel: (860) 278-9410/Fax: (860) 527-6185
                                      Email: rnapolitano@ch13rn.com
Case 18-21361       Doc 15    Filed 11/20/18 Entered 11/20/18 19:43:02          Desc Main
                                Document     Page 3 of 4



                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                                  Hartford Division


IN RE:                                         : CHAPTER 13
ROBERT A NASH                                  : CASE NO. 18-21361-JJT
KATHRYN P NASH                                 :
       Debtors.                                : November 20, 2018

                               CERTIFICATE OF SERVICE

In accordance with the applicable provisions of the Federal Rules of Bankruptcy Procedure,
2002 and 7004, the undersigned certifies that on the date set forth above, the following
documents were served on the U.S. Trustee and all appearing parties via the court’s electronic
filing system, or by first class mail on the parties listed in section 2 below:

  1. Documents Served: Motion to Dismiss with proposed order thereon

  1. Parties Served Via First Class Mail:
     Debtor(s):
     ROBERT A NASH
     KATHRYN P NASH
     807 STERLING ROAD
     STERLING, CT 06377

  2. Parties Served Electronically Include:
     Debtor’s Attorney: ROBERT B. YOUNG
     Email: robertbruceyoung@gmail.com

      Office of the United States Trustee,
      Kim McCabe, Assistant United States Trustee
      Email: ustpregion02.nh.ecf@usdoj.gov


                                          /s/ Roberta Napolitano
                                          Roberta Napolitano tr08378
                                          Chapter 13 Standing Trustee
  Case 18-21361       Doc 15    Filed 11/20/18 Entered 11/20/18 19:43:02            Desc Main
                                  Document     Page 4 of 4


                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                    Hartford Division


 IN RE:                                           : CHAPTER 13
 ROBERT A NASH                                    : CASE NO. 18-21361-JJT
 KATHRYN P NASH                                   :
        Debtors.                                  :


                         ORDER DISMISSING CASE UNDER CHAPTER 13

       A Trustee’s Motion to Dismiss the above referenced case pursuant to 11 U.S.C. Section
1307(c) having been filed with the court, after notice and hearing, see 11 U.S.C. Section 102(1),
it is ORDERED that the motion is GRANTED and the case is DISMISSED WITHOUT
PREJUDICE.
